 In the Matter of NATIONAL COLOR PRINTING COMPANY, INC.andCONGRESS OF INDUSTRIAL ORGANIZATIONSandINTERNATIONAL PRINT-ING PRESSMENAND ASSISTANT'S UNION OF N. A., LOCAL No. 61,andINTERNATIONAL BROTHERHOOD OF BOOKBINDERS, LOCALS No. 94 ANDNo. 123Vases Nos. 5-R-2330, 5-R-2337, and 5-R-2365.-Decided July 11, 1,946Mr. Everett L. Buckmaster,of Baltimore, Md., for the Company.Messrs. Frank J. BenderandRobert J. Brylke,both of Baltimore,Md., for the C. 1. 0.Messrs. John S. McLellan, C. V. Ernest,andEdward Meyer,all ofBaltimore, Md., for the Pressmen.Mr. Joseph J. Wolfe,of Baltimore, Md., for the Bookbinders.Mr. Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed by Congress of Industrial,Organizations, herein called the C. 1. 0., International Printing Press-men and Assistant's Union of N. A., Local No. 61, herein called thePressmen, and International Brotherhood of Bookbinders, Locals No.94 and No. 123, herein collectively called the Bookbinders, each alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of National Color Printing Company,Baltimore, Maryland, herein called the Company, the National LaborRelations Board provided for an appropriate consolidated hearingupon due notice before Earle K. Shawe, Trial Examiner. The hearingwas held at Baltimore, Maryland, on May 16, 1946.The Company,the C. I. 0., the Pressmen, and the Bookbinders appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :69N L. R. B., No 45395 396DECISIONS OF NATIONAL _ LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESSOF 1 HE COMPANYNational Color Printing Company, a Maryland corporation en-gaged in the manufacture of labels, maintains its principal office andsole plant in Baltimore, Maryland.Annually, the Company pur-chases raw materials, consisting of paper and ink, valued in excess of$250,000, of which approximately 90 percent is received from pointsoutside the State of Maryland.Annually, the Company sells finishedproducts valued in excess of $500,000, of which approximately 75 per-cent is shipped to points outside the State of Maryland.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDCongress of Industrial Organizations is a labor organization admit-ting to membership employees of the Company.International Printing Pressmen and Assistant's Union of N. A.,Local No. 61, is a labor organization affiliated with the AmericanFederation of Labor, admitting to membership employees of theCompany.International Brotherhood of Bookbinders, Locals No. 94 and No.123, are labor organizations affiliated with the American Federationof Labor, admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the C. I. 0., thePressmen, or the Bookbinders, as the exclusive bargainingrepresenta-tive of the employees in the unit each of these labor organizationsclaims is appropriate, until each has been certified by the Board.We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c), and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe C. I. O. seeks a comprehensive unit of all employeesengagedin the Company's press room and varnish department, and the cuttingand wrapping department and box department (including the ship-ping clerk), including the chauffeur, the laborers and the maintenanceman, but excluding employees in the lithographic department, officeclerical employees, foremen and all other supervisory employees.The Pressmen seeks a craft unit of all employees in the press room and NATIONALCOLOR PRINTINGCOMPANY, INC.397varnish department,including the maintenance men, foreman andassistant foreman,but excluding office clerical workers,all employeesin the cutting and wrapping department and box department (includ-ing the shipping clerk),the chauffeur and the laborers,employees inthe lithographic department,and the superintendent.The Book-binders seeks a craft unit of all employees in the cutting and wrappingdepartment and box department(including the shipping clerk), in-cluding the chauffeur,the laborers,the foreman and foreladies, butexcluding office clerical employees,employees sought by the Pressmen,lithographic department employees,and the superintendent.TheCompany takes no position with reference to the appropriate unit.Except for the employees in the lithographic department,who arenot sougbt, by any of the unions involved in this proceeding,there hasbeen no previous history of bargaining at the Company's plant.TheCompany operates two 2-story buildings in Baltimore.known as 916and 930 EastMonumentStreet, the second floors of which are con-nected by an overhead causeway.The second floor of 930 East Monu-ment Street houses the lithographic department.All theemployeessought by the Pressmen are housed in 916 EastMonumentStreet.One room on the first floor of 916 EastMonumentStreet comprisesthe box department,the employees of which aresought bythe B ;ok-bnnders.And the remainder of the employees whom the Bookbindersseeks to represent are located on the first floor of 930 East MonumentStreet.Employees in the press room are engaged in the printing of labelsby the letter-press method.After the employees in the press roomperform their functions.the labels are sent to the varnish department,where theyare given their glossy finish by use of varnishing machines.As noted above, the Pressmen seeks a unit basically comprised of theemployees in the press room and varnish department.The labels,which are produced in large sheets,are then sent to thecutting department,where theyare first cut into strips and then intoindividual labels.The individual labels are then assorted,wrapped,piled on skids, and "pushers"then place them in containers,prepara-tory to shipment.Employees engaged in the foregoing functionscomprise the bulk of the unit desired by the Bookbinders.The technical training required before certain employees in the pressroom desired by the Pressmen can satisfactorily perform their dutiesvarie, from 1 to 3 years for a hand feeder, to 3 to 6 years for thepressmen who operate the 'Nliehle printing presses.And it isobviousfrom the facts above set forth that the operations in the press roomand varnishing department are closely allied.Moreover,there is asingle foreman who supervises the activities of the press room andvarnish department. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployees in the cutting and wrapping department, who are soughtby the Bookbinders, are also required to have special skills.Further-more, they, too, are separately supervised.In addition, the activitiesof the box department are intimately related to the operations of thecutting and wrapping department.There is no interchange of em-ployees between the press room and varnish department on the onehand, and the cutting and wrapping department and box departmenton the other.It is clear that the Company conducts its operations as an integratedenterprise, and that the inclusive unit urged by the CIO would be,feasible for collective bargaining purposes.But it also appears thatthe employees sought by the Pressmen and the Bookbinders constituteseparate, functionally coherent, and homogeneous groups, capable ofbargaining in segregated units.Therefore, our determination of theappropriate unit or units in these circumstances will depend, in part,upon the desires of the employees themselves as expressed in the elections which we hereinafter direct.We shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot amongthe Company's employees in each of the following groups who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Elections herein, subject to the hnntatlmns andadditions set forth in the Direction :Group 1. All employees engaged by the Company in its press roomand varnish department, including the maintenance man,' and thepress room and varnish department foreman and assistant foreman,2but excluding office clerical employees, employees in the cutting andwrapping department and box department (including the shippingclerk), the chauffeur and laborers, lithographic department employees,and the superintendent.Group 2. All employees engaged by the Company in its cutting andwrapping department and box department (including the shippingclerk), including the chauffeur and laborers,3 and the cutting andwrapping department foreman and foreladies, but excluding officeclerical employees, the employees included in Group 1, above, of litho-graphic department employees, and the superintendent.The maintenance man spends the major portion of his working time in the press room,and his interests are thus allied with those of the other employees sought bythe Pressmen.2The Board has customarily included foremen in craft groupings in the printing industry.SeeMatter of Master-Craft Corporation,60 N. L R. B. 56.3The chauffeur and laborers spend the bulk of their working time in the cutting andcrapping department,and their interests are, therefore,related to those of the otheremployees sought by the Bookbinders. NATIONAL COLOR PRINTING COMPANY, INC.DIRECTION OF ELECTIONS399By virtue of and pursuant to power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with National ColorPrinting Company, Inc., Baltimore, Maryland, separate elections bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fifth Region, actingin, this matter as agent for the National Labor Relations Board, andsubject to Article lII, Sections 10 and 11, of said Rules and Regula-tions, among employees in the voting groups described in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, (1) to determine whether the employees in Group 1, de-scribed in Section IV, above, desire to be represented by InternationalPrinting Pressmen and Assistant's Union of N. A., Local No. 61 or byCongress of Industrial Organizations,for the purposes of collectivebargaining, or by neither;and (2)to determine whether the employeesin Group 2,described in Section IV, above, desire to be represented byInternational Brotherhood of Bookbinders,Locals No. 94 and No. 123,or by Congress of Industrial Organizations,for the purposes of col-lective bargaining,or byneither.